Citation Nr: 1810684	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  11-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1972, which includes service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2013.

This matter was previously before the Board in May 2014 and February 2017.  In May 2014, the Board reopened the Veteran's claim of entitlement to service connection for hepatitis C and remanded the issue for further development.  Thereafter, the Board obtained a medical opinion from a Veterans Health Administration (VHA) specialist in March 2017.

The Board finds that the purpose of the remand was satisfied and no further action is necessary in that regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent evidence of record that shows that the Veteran's hepatitis C had its onset during his period of active service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C. §§ 1101, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017).

Here, the Veteran asserts that he did not have hepatitis C prior to service and that he was told that he had a liver condition during his 1972 separation examination.  See May 2013 Board Hearing Transcript, pp. 16-17.  He further testified that he had multiple sex partners in service, to which he attributes the claimed condition.  Id. at 18, 20-21.  He denied having an organ transplant or blood transfusion; using cocaine, intravenous drugs, shared razors, or shared toothbrushes; or getting a tattoo or body piercings during service.  Id. at 19-20.  The Board finds the Veteran credible in reporting his in-service risk factors for hepatitis C.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a liver disorder.  At his January 1972 Report of Medical Examination at separation from service, the examiner found that the Veteran's abdomen and viscera were normal upon clinical evaluation.  On his January 1972 Report of Medical History at separation from service, the Veteran checked a box to indicate that he did not have, and had never had, stomach, liver, or intestinal trouble nor did he have jaundice or hepatitis.

After service, in October 1984, Dr. S.S. performed a scintigraphic study and diagnosed liver dysfunction as indicated by the mild, nonhomogeneous distribution of the radiotracer throughout the liver and the altered target-to-background ratio.  These findings were nonspecific, but suggested the presence of a mild, diffuse hepatocellular dysfunction as opposed to focal disease.  In November 1984, Dr. S.S. performed additional testing and found that the patchy distribution of the radio-tracer throughout the liver remained consistent with diffuse hepatocellular dysfunction.  Also in November 1984, Dr. G.R. performed an ultrasound and found the Veteran's liver to be within normal limits.

In December 1995, the Rhode Island Blood Center performed testing that showed that the Veteran was positive for hepatitis C.

In August 2008, VA received a Risk Factors for Hepatitis Questionnaire from the Veteran in which he indicated that he did not have the following risk factors: intravenous drug use, intranasal cocaine use, high-risk sexual activity, hemodialysis, tattoos, body piercings, shared toothbrushes, razor blades, acupuncture with non-sterile needles, blood transfusion, and employment as a healthcare worker who was exposed to contaminated blood or fluids.

In February 2012, Dr. B.M. diagnosed chronic hepatitis C, and found "unclear staging, based on reported time of infection and staging in 2004, he would be progressing very slowly."  In October 2012, Dr. B.M. described the Veteran's hepatitis C as "early stage disease."

At his July 2014 VA examination, the Veteran reported engaging in high-risk sexual activity during his service in Thailand and Vietnam.  The examiner documented the Veteran's report that his liver function tests (LFTs) were elevated upon discharge from the military, but this was not found in the claims file.  The examiner reported that the Veteran was diagnosed with hepatitis C in 1984 and started treatment in the 2000s.  He opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and reported that there was no laboratory test for hepatitis C at the time of the Veteran's discharge, although he did exhibit high risk behaviors.  Further, the screen was not available until about 1990 and his diagnosis was confirmed in 1995.  Thus, according to the examiner, it would be mere speculation to conclude that the Veteran acquired hepatitis C during the Vietnam conflict.

As acknowledged previously, the Board obtained an opinion from a VHA specialist in March 2017.  The specialist, a staff physician in a VA hepatitis C clinic who is board-certified in infectious diseases, reported that tests for hepatitis C were not available until 1992.  She also reported that the condition is more likely to be transmitted through parenteral means, such as IV drug use, organ transplant, or blood transfusion, which the Veteran indicated did not occur during his period of service.  Notably, the specialist reported that hepatitis C is inefficiently transmitted through sexual intercourse, particularly heterosexual intercourse, although high risk sexual behavior does appear to be commonly reported in persons who have hepatitis C.  According to the specialist, the relationship between sexual transmission and hepatitis C is not clear, but the evidence to date suggests transmission from females to males via intercourse is uncommon.  As heterosexual intercourse with multiple female partners is the only risk factor the Veteran reported during his military service, the specialist concluded that it is much more likely that the Veteran did not acquire hepatitis C during his period of military service.

The Board finds the VHA specialist's opinion adequate because she reviewed the Veteran's relevant medical history and offered a clear opinion regarding the relationship between the claimed condition and the Veteran's period of service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds that service connection is not warranted because the evidence fails to show that the Veteran's hepatitis C had its onset during his period of active service or is etiologically related to his period of service.  Notwithstanding statements offered by the Veteran in which he attributes his hepatitis C to his service, the Board finds that he is not competent to provide an opinion as to the etiology of his condition.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, there is no competent evidence of record that supports the claim for service connection.

The Board has considered whether the Veteran is entitled to service connection for hepatitis C due to his presumed exposure to herbicide agents in Vietnam, but hepatitis C is not a condition that is presumptively associated with exposure to herbicide agents nor does the competent evidence show that the claimed condition was otherwise caused by his in-service exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).

For the reasons explained above, the Board concludes that the evidence is against finding that hepatitis C had its onset during his active service or is otherwise related to his active service, and the appeal must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


